UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K /A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): June 13, 2017 QUALSTAR CORPORATION (Exact Name of Registrant as Specified in Charter) California 000-30083 95-3927330 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 130 West Cochran Street, Unit C Simi Valley, California (Address of Principal Executive Offices) (Zip Code) ( 805) 583-7744 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange ct (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c)) under the Exchange Act (17 CFR 240.13e-4c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company □ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. □ This Current Report on Form 8-K/A adds Item 5.02 and Item 9.01 to the Current Report on Form 8-K filed with the Securities and Exchange Commission on June 15, 2017 (the “Form 8-K”), regarding the results of Qualstar Corporation’s (the “Company”) 2017 Annual Meeting of Shareholders (the “Annual Meeting”) . The Form 8-K is hereby amended to insert those items as set forth herein. Item 5.02 Departure of Directors or Certain Officers; Election of Directors, Appointment of Certain Officers, Compensatory Arrangements of Certain Officers. Adoption of Stock Option and Incentive Plan Effective June 13, 2017, the Company adopted the Qualstar Corporation 2017 Stock Option and Incentive Plan (the “Plan”), pursuant to the approval of the plan by the Company’s shareholders at the Annual Meeting. The Plan was adopted by the Company’s Board of Directors (the “Board”) on May 8, 2017. Under the Plan, the Company is authorized to grant stock options (both incentive and non-qualified options), stock appreciation rights, restricted stock, restricted stock units, unrestricted stock, performance shares, dividend equivalent rights and cash-based awards to employees (including executive officers), directors and consultants of the Company and its subsidiaries. The Plan authorizes the issuance of an aggregate of 200,000 shares of Common Stock. The Plan is administered by the Compensation Committee of the Board. The foregoing summary of the Plan is qualified in its entirety by reference to the full text of the Plan, which is attached as Exhibit10.1 hereto and is incorporated herein by reference. Item 5.07 Submission of Matters to a Vote of Security Holders On June 13, 2017, the Company held its 2017 Annual Meeting of Shareholders. At the Annual Meeting, 2,042,019 shares of our common stock were outstanding and entitled to vote, and 1,751,717 shares (or approximately 85.78% of the total voting shares) were represented at the meeting in person or by proxy. Immediately following the Annual Meeting, the Company’s board of directors was comprised of Steven N. Bronson, David J. Wolenski, Leonard Hagan and Nicholas A. Yarymovych, all of whom were elected by the requisite vote of shareholders at the Annual Meeting. The following summarizes vote results for those matters submitted to the Company’s shareholders for action at the Annual Meeting: 1. Election of four directors by the holders of our common stock. Director Total Shares Voting on Matter For Withh e ld Broker Non-Votes Steven N. Bronson David J. Wolenski Leonard Hagan Nicholas A. Yarymovych 2. Approval of the Company’s 2017 Stock Option and Incentive Plan. Total Shares Voting on Matter For Against Abstain Broker Non-Votes 3. Ratification of the appointment of RBSM, LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2017. Total Shares Voting on Matter For Against Abstain Broker Non-Votes 4. Advisory vote on Executive Compensation (Say on Pay). Total Shares Voting on Matter For Against Abstain Broker Non-Votes 5. Advisory vote on frequency of advisory vote on Executive Compensation (Say on Pay). Total Shares Voting on Matter 1 Year 2 Years 3 Years Abstain Broker Non-Votes Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Qualstar Corporation 2017 Stock Option and Incentive Plan. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QUALSTAR CORPORATION Date:June 28, 2017 By: /s/ Louann Negrete Louann Negrete Exhibit Index Exhibit No. Description Qualstar Corporation 2017 Stock Option and Incentive Plan.
